 Case 4:20-cv-00607-ALM Document 14 Filed 01/12/21 Page 1 of 3 PageID #: 227




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

CONSOLIDATED TRANSACTION                            §
PROCESSING LLC,                                     §
                                                    §    Civil Action No. 4:20-cv-607
v.                                                  §    Judge Mazzant
                                                    §
BOOKS-A-MILLION, INC.                               §
                                                    §
                                                    §

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant Books-A-Million, Inc.’s Motion to Dismiss (Dkt.

#6). Having considered the motion and the relevant pleadings, the Court finds the Motion should

be DENIED.

                                          BACKGROUND

        On August 7, 2020, Consolidated Transaction Processing LLC (“CTP”) sued Books-A-

Million, Inc, (“Books-A-Million”) (Dkt. #1). On November 27, 2020, Books-A-Million filed its

Motion to Dismiss (Dkt. #6). On December 11, 2020, CTP responded (Dkt. #11). On December

18, 2020, Books-A-Million replied (Dkt. #12).

                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded
 Case 4:20-cv-00607-ALM Document 14 Filed 01/12/21 Page 2 of 3 PageID #: 228




facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.




                                                 2
     Case 4:20-cv-00607-ALM Document 14 Filed 01/12/21 Page 3 of 3 PageID #: 229




           Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

    accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

    Twombly, 550 U.S. at 570).

                                               ANALYSIS

           After reviewing the Motion, the relevant pleadings, and briefing, the Court finds that

.   Plaintiff has stated plausible claims for purposes of defeating a Rule 12(b)(6) motion.

                                            CONCLUSION

           It is therefore ORDERED that Defendant Books-A-Million, Inc.’s Motion to Dismiss

    (Dkt. #6) is hereby DENIED.

           SIGNED this 12th day of January, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    3
